Title: From James Madison to Samuel Latham Mitchill, 28 July 1814
From: Madison, James
To: Mitchill, Samuel Latham


        
          Dear Sir
          July 28. 1814
        
        Doctor Jennings has a medical invention in the value of which he feels as much confidence that he is anxious to present it to the consideration of the most enlightened of the profession. Altho’ a departure in some measure from an established rule, I can not refuse a line which may promote an opportunity for the accurate explanations by which he wishes his invention to be tested. His benevolent character is a further apology for the liberty I take. Accept assurances of my great esteem & friendly respects
        
          James Madison
        
      